UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-2297



RAVINDER SINGH,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-253-022)


Submitted:   August 28, 2006            Decided:   September 13, 2006


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James A. Roberts, Falls Church, Virginia, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Carol Federighi, Senior
Litigation Counsel, John Giordano, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ravinder Singh, a native and citizen of Afghanistan,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) adopting and affirming the immigration judge’s

decision   denying    his   requests    for   asylum   and    withholding    of

removal.

           In his petition for review, Singh contends that the Board

and immigration judge erred in finding that he failed to meet his

burden of establishing his eligibility for asylum.                 The record

reveals, however, that the asylum application was denied on the

ground   that   Singh   failed   to    demonstrate     that   he   filed    his

application within one year of the date of his arrival in the

United States.       See 8 U.S.C. § 1158(a)(2)(B) (2000).            We lack

jurisdiction to review this determination pursuant to 8 U.S.C.

§ 1158(a)(3) (2000), even in light of the recent passage of the

REAL ID Act of 2005, Pub. L. No. 109-13, 119 Stat. 231.                     See

Chen v. United States Dep’t of Justice, 434 F.3d 144, 150-54 (2d

Cir. 2006) (collecting cases).         Given this jurisdictional bar and

the fact that the timeliness determination was dispositive of

Singh’s application for asylum, we cannot review the underlying

merits of his asylum claim.

           Singh also contends that the Board and immigration judge

erred in denying his request for withholding of removal.                    “To

qualify for withholding of removal, a petitioner must show that he


                                  - 2 -
faces a clear probability of persecution because of his race,

religion, nationality, membership in a particular social group, or

political opinion.”   Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir.

2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984)).         Based on

our review of the record, we find that Singh failed to make the

requisite showing before the immigration court.             We therefore

uphold the denial of his request for withholding of removal.

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -